Citation Nr: 0940716	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO.  00-20 985A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a higher initial rating for dysthymic 
disorder for the period beginning October 27, 1989, currently 
rated as 50 percent disabling. 

2.  Entitlement to a higher initial rating for dysthymic 
disorder for the period prior to October 27, 1989, currently 
rated as 50 percent disabling. 

3.  Entitlement to an effective date earlier than December 
16, 1993, for the grant of a total disability rating due to 
individual employability resulting from service-connected 
disability (TDIU).

4.  Entitlement to an effective date earlier than October 27, 
1989, for the grant of service connection for dysthymic 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1973 to May 1977.  
This case comes before the Board of Veterans' Appeals (Board) 
on appeal from August 1998 and April 1999 rating decisions 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Philadelphia, Pennsylvania, which, in 
pertinent part, granted entitlement to TDIU, effective 
October 7, 1996, and granted entitlement to service 
connection for dysthymic disorder with an initial 30 percent 
rating, effective December 16, 1993. 

In a September 2000 rating decision, the RO granted an 
earlier effective date of March 24, 1995, for entitlement to 
TDIU.  A November 2002 rating decision granted an effective 
date of December 16, 1993 for the award of TDIU and increased 
the initial disability evaluation for dysthymic disorder to 
50 percent, also effective December 16, 1993.  

A veteran is generally presumed to be seeking the maximum 
benefit allowed by law and regulation, and a claim remains in 
controversy where less than the maximum available benefit is 
awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  Therefore, 
with respect to the initial rating for dysthymic disorder, 
the appeal remains before the Board.  

Regarding the appeal for an earlier effective date to the 
grant of TDIU, the Veteran has repeatedly stated that he 
became unemployable on November 20, 1992, as a result of a 
motor vehicle accident, and that his grant of TDIU should be 
effective from that date.  A claimant can choose to limit the 
appeal to a less than the maximum rating.  Hamilton v. Brown, 
4 Vet. App. 528, 544 (1993).  In view of the foregoing, and 
as specifically requested by the Veteran, the Board will 
limit its consideration to whether an earlier effective date 
is warranted for grant of TDIU from November 20, 1992.  Id.

As the Veteran has limited his claim for entitlement to an 
earlier effective date for the grant of TDIU to the period 
beginning November 20, 1992, the grant of an effective date 
earlier than October 27, 1989, for service connection for 
dysthymic disorder would have no effect on the grant of TDIU 
and the Board will also proceed with a decision on that 
claim.  

In a February 2004 rating decision, the RO found that new and 
material evidence had not been submitted to reopen claims for 
entitlement to service connection for bilateral hearing loss 
and a nasal condition.  The Veteran filed a notice of 
disagreement to this decision and a statement of the case 
(SOC) was issued in February 2006.  No substantive appeal was 
received in response to the SOC and the RO closed the appeal.  
38 U.S.C.A. § 7105(d)(3).  

In an October 2006 letter the Veteran stated that in April 
2006 he had requested more time to gather evidence to support 
his appeal.  There is no record of an April 2006 letter from 
the Veteran in the claims folder, and in any event, the 
Veteran has not argued that he submitted a substantive appeal 
in response to the February 2006 SOC.  While the Veteran has 
stated that he filed a request for an extension to file a 
substantive appeal, such an extension is not mandatory and 
may only be granted when good cause is shown.  38 C.F.R. 
§ 20.303 (2009).  As the record does not establish that the 
Veteran filed a timely substantive appeal in response to the 
February 2006 SOC, and the agency of original jurisdiction 
closed the appeal, the issues of whether new and material 
evidence has been submitted to reopen claims for entitlement 
to service connection for bilateral hearing loss will not be 
addressed by the Board.  

The issues of entitlement to an effective date earlier than 
October 27, 1989, for the grant of service connection for 
dysthymic disorder and entitlement to an initial rating in 
excess of 50 percent for dysthymic disorder for the period 
prior to October 27, 1989, are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  For the period beginning October 27, 1989, the Veteran's 
dysthymic disorder has been manifested by deficiencies in 
most areas of work, school, family relationships, thinking, 
judgment and mood without total occupational and social 
impairment.

2.  A claim for TDIU was raised in February 1993.  

3.  The Veteran met the percentage requirements for a grant 
of TDIU on November 20, 1992, and became unemployable due to 
service-connected disabilities on that date.


CONCLUSIONS OF LAW

1.  For the period beginning October 27, 1989, the criteria 
for a 70 percent disability rating, but not higher, for 
dysthymic disorder have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2009).

2.  The criteria for an effective date of November 20, 1992, 
for the award of TDIU are met.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) defined VA's duty to assist a veteran in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  

As discussed below, the Board has determined that the 
Veteran's award of TDIU should be made effective from 
November 20, 1992, the date of the motor vehicle accident 
that rendered him unemployable.  As the Veteran has limited 
his appeal, the grant of an effective date for TDIU from 
November 20, 1992, constitutes a full grant of the benefits 
on appeal and further assistance is unnecessary to aid the 
Veteran in substantiating his claim.  

With respect to the initial rating for dysthymic disorder, 
this appeal arises from disagreement with the initial 
evaluation following the grant of service connection.  The 
courts have held that once service connection is granted the 
claim is substantiated, additional VCAA notice is not 
required; and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records, records from various 
federal agencies, and private medical records.  Additionally, 
the Veteran was provided proper VA examinations in response 
to his claim for an increased initial rating.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.


Increased Rating Claim

Legal Criteria

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2009).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned. 
38 C.F.R. § 4.7 (2009).

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2009).

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  38 
C.F.R. §§ 4.1, 4.2, 4.10.

Each disability must be considered from the point of view of 
the veteran working or seeking work.  38 C.F.R. § 4.2 (2009).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

A 50 percent rating is warranted for dysthymic disorder if it 
is productive of occupational and social impairment with 
reduced reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to compete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Codes 9411.

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Codes 
9411.  

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  38 
C.F.R. § 4.126(a) (2007).

When evaluating the level of disability from a mental 
disorder, VA will consider the extent of social impairment, 
but shall not assign an evaluation solely on the basis of 
social impairment.  38 C.F.R. § 4.126(b) (2007).

The schedular criteria incorporate the American Psychiatric 
Associations Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (DSM-IV).  38 C.F.R. §§ 4.125, 
4.130.

In assessing the evidence of record, it is important to note 
that the Global Assessment Functioning (GAF) score is based 
on a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 
267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, 4th ed. (DSM-IV) at 32).  

A GAF score of 41-50 indicates serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  Id.

A score of 51-60 is appropriate where there are, "Moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) OR moderate difficulty in social, 
occupational, or school functioning, (e.g., few friends, 
conflicts with peers or co-workers)." Id.

A score of 61-70 is indicated where there are "Some mild 
symptoms (e.g., depressed mood and mild insomnia OR some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, has some meaningful 
interpersonal relationships."  Id.

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the initial evaluation period.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


Factual Background

Entitlement to service connection for dysthymic disorder was 
granted in the April 1999 rating decision on appeal with an 
initial 30 percent rating assigned, effective December 16, 
1993.  The current 50 percent rating was granted in a 
November 2002 rating decision, also effective December 16, 
1993, and an earlier effective date of October 27, 1989, for 
the grant of service connection was granted in an April 2009 
rating decision.  

In July 1989 the Veteran was diagnosed as having moderate 
depression at a VA mental hygiene clinic.  He was also noted 
to have low self-esteem and unrealistic expectations for his 
personal achievements.  Similarly, in September 1989 
dysthymic disorder was diagnosed after he reported feeling 
depressed and having thoughts of death without definite 
suicidal ideation.  He manifested fair judgment and 
complained of anxiety, poor sleep, and poor appetite.  

The Veteran was diagnosed with major depression by his 
private doctor in March 1991.  He reported episodes of 
inappropriate acting out as well as problems with anger and 
suicidal ideation.  He was currently employed as a counselor 
at a juvenile detention center but did not like his job and 
had never been satisfied with any previous jobs.  The Veteran 
was married with three children.  He reported that he had no 
friends.  

In April 1991, the Veteran was found to have a very low mood 
and reported that his relationship with his wife was 
"shaky" as they had discussed divorce and his aloofness and 
indifference.  His concentration was fair with intact memory.  
The Veteran denied hallucinations, delusions, homicidal or 
suicidal ideation.  His insight and judgment were good but 
his affect was sad looking and dysphoric.  A GAF score of 50 
was assigned.  

Beginning in December 1991, the Veteran began to report 
increasing thoughts of suicide during treatment with his 
private physician.  In September 1992 he was noted to 
experience episodes of rage that escalated to thoughts of 
suicide, and in June 1993 he had intense depressive symptoms 
with thoughts of suicide.  A month later in July 1993 the 
Veteran stated that his suicidal thoughts were based on 
stress from his personal life and health problems, as well as 
anxiety over whether he would be able to return to work with 
injuries that resulted from a November 1992 industrial 
accident.  

The Veteran underwent a private neuropsychiatric examination 
in March 1993.  He reported experiencing significant memory 
problems that had worsened over the past four years and made 
it difficult to perform his job.  He had been involved in a 
motor vehicle accident in November 1992 that caused back pain 
and might have made his memory problems worse.  He had 
problems with his family including his three sons and wife.  
Neuropsychological testing showed cognitive decline in the 
areas of new learning, attention, concentration, and 
executive functioning with severe deficits in areas of 
attention span and concentration.  The neuropsychiatrist 
determined that the Veteran's poor cognitive functioning was 
due to chronic severe depression, a recent mild head injury, 
and his pain and psychotropic medications. 

In October 1994 the Veteran reported to his private doctor 
that he was experiencing more irritability and depression and 
"felt like a time bomb."  He was referred to his private 
psychologist who diagnosed an exacerbation of major 
depression.  The Veteran stated he could barely function and 
that he did not feel like doing anything because he was so 
depressed.  He had recently lost his job and had problems 
with his family.  He was trying to get back into the 
insurance business, but lacked the energy to work 
consistently.  The psychologist noted a crisis in the 
increase in the Veteran's suicidal thoughts and increased the 
dosage of the Veteran's medication.

During a November 1994 follow-up appointment with his 
psychologist, the Veteran reported feeling more stable with 
definite improvement and less intense depression.  His 
current medication doses were continued. 

The Veteran underwent a psychiatric evaluation in connection 
with a claim for benefits from the Social Security 
Administration in November 1994.  He was lacking in energy 
and motivation.  He stated that he often got angry and would 
fight with his wife and children.  He was isolated with no 
significant friends and had thoughts of suicide several times 
a week.  He had a high level of anxiety without panic 
attacks.  His major problems with employment stemmed from a 
November 1992 automobile accident that caused memory problems 
and neck and back pain.  Dysthymic disorder and mild memory 
deficits probably secondary to closed head trauma were 
diagnosed.  

Upon VA examination in May 1997, the Veteran reported that he 
had been unable to work since 1992 due to neck and back 
injuries sustained in a car accident.  He complained of 
feeling depressed most of the time with feelings of 
inadequacy and worthlessness.  He had no energy and had 
thoughts of hurting himself.  The Veteran was able to 
occasionally maintain his hobbies of bowling and fishing.  He 
did not consider himself a strong father or husband but 
continued to live with his wife and three children.  
Objectively, the Veteran was alert, oriented, and well-
focused and coherent.  He had a somewhat constricted and 
blunted affect with a grossly intact remote memory.  Judgment 
and insight were not impaired.  Dysthymic disorder was 
diagnosed and the examiner assigned a GAF score of 55.  

Outpatient treatment records from the Wilkes-Barre VA Medical 
Center (VAMC) show that the Veteran was found to be diffusely 
unhappy and sullen in July 1998.  He reported feeling not 
well and that his family hated him.  He could not work 
because of his physical disabilities and had low energy.  He 
denied any suicidal ideation and a GAF score of 70 was 
assigned.  

In February and September 1999 the Veteran reported that he 
was doing relatively well with participation in the 
vocational rehabilitation program lifting his mood.  He 
stated that he enjoyed reading and watching movies and was 
exercising to lose weight.  GAF scores of 70 were again 
assigned.  

The Veteran was provided another VA psychiatric examination 
in April 2001.  He reported multiple symptoms of depression, 
including feelings of low self-worth, social withdrawal, 
restless sleep, low energy, feeling of hopelessness, and 
thoughts of suicide without a definite plan.  The Veteran 
also stated that he was irritable and aggressive and directed 
verbal outbursts at his wife and children.  His depression 
was reinforced by his physical disabilities.  Outside his 
immediate family he had no friends and was withdrawn.  

Upon examination, the Veteran had marked psychomotor slowing 
and a constricted affect.  His mood was chronically depressed 
and his speech lacked spontaneity.  The Veteran denied 
experiencing hallucinations and his short-term memory was 
impaired.  Judgment, insight, attention span, and 
concentration were good. The examiner diagnosed dysthymic 
disorder and a current GAF score of 45 was assigned.  The 
examiner noted that the Veteran's GAF score over the past 
year had averaged 55.  

In March 2003, during a psychiatric appointment at the VAMC, 
the Veteran reported that he was feeling better with an 
improved sleep pattern and increased energy.  The Veteran's 
improved symptoms were attributed in part to his recently 
prescribed thyroid medication for hypothyroidism.  His affect 
was a bit constricted and his mood was depressed.  He denied 
any suicidal ideation, delusions, or hallucinations.  A GAF 
score of 67 was assigned.  

In November 2003, the Veteran received an elevated score on 
depression screening and reported suicidal thoughts over the 
last two weeks.  He denied any current thoughts of suicide 
and stated that he would continue seeing his VA psychiatrist. 

Upon VA examination in January 2004 the Veteran complained of 
feelings of helplessness, hopelessness, low self-esteem, and 
feeling useless.  He thought of himself as a burden to his 
family.  He had been unemployed since November 1992 and at 
present spent his time doing small chores around the house.  
His relationship with his wife was described as good with 
some rough spots.  

The Veteran was oriented, with a constricted affect and 
depressed mood.  He denied hallucinations, delusions, or any 
active thoughts to harm himself or others.  He had difficulty 
with his memory and concentration and had fair insight with 
no thought impairments.  The examiner diagnosed a 
nonspecified mood disorder and assigned a GAF score of 55.  
The examiner concluded that the Veteran experienced severe 
social and industrial impairment due to his mood disorder 
with a worsening of symptoms.  

In a January 2005 statement, the Veteran reported that his 
back pain and side-effects from numerous medications left him 
with a daily wish to die.  He stated that he did not have the 
courage to kill himself.  

In April 2005 the Veteran began seeing a new VAMC 
psychiatrist and reported that he had been doing fairly well 
on his current medications.  He did not report any immediate 
problems and denied any particular ongoing stressors.  He was 
calm and pleasant and denied any current suicidal ideation, 
but did admit to occasional feelings of depression.  He had 
fair memory, concentration, judgment, and insight.  

During an October 2005 VAMC social work appointment, the 
Veteran reported chronic problems with his family.  He felt 
his wife did not support him during arguments with his eldest 
son, and he did not feel he was valuable to the family. 

After his October 2005 appointment, the Veteran had only 
sporadic psychiatric treatment.  His most recent treatment 
was in April 2008 at the VAMC when he reported feeling fairly 
well.  He felt depressed at times, but had an overall fair 
mood. He denied severe mood fluxuations and stated that his 
low energy was related to asthma.  His concentration was poor 
at times, but the Veteran stated that he enjoyed some 
activities.  He denied being suicidal in any way and denied 
having thoughts of hurting anyone.  He had been married for 
28 years and his family was very important to him.  

Analysis

The criteria for a 70 percent rating for a psychiatric 
disability are met if there are deficiencies in most of the 
areas of work, school, family relations, judgment, thinking, 
and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).

Throughout the claims period, the Veteran's service connected 
psychiatric disorder has been characterized as moderate to 
severe with GAF scores ranging from 70 to 45, consistent with 
mild to serious symptoms.  He has regularly reported feelings 
of helplessness, hopelessness, low self-esteem, and chronic 
depression.  The Veteran has also consistently reported 
having thoughts of suicide, with exacerbations of suicidal 
ideation noted over several years in the mid-1990s.  

The Veteran has also consistently reported occupational and 
social impairment from his dysthymic disorder.  While he 
reportedly stopped working in November 1992 due to physical 
disabilities incurred from a motor vehicle accident, he has 
also complained of low energy and cognitive dysfunction 
interfering with his occupational functioning.  In addition, 
the January 2004 VA examiner determined that the Veteran 
experienced severe social and industrial impairment due to 
his mood disorder.  The Veteran has been described as 
socially withdrawn many times during the claims period, and 
while he enjoys a few hobbies, he has denied having any 
friends.  The Veteran has also reported having conflicts with 
his family stemming from his symptoms of depression. 

Upon psychiatric examination, the Veteran has almost always 
presented with a depressed mood, constricted affect, and in 
several instances, impaired judgment.  While his thinking has 
not been impaired, neuropsychiatric testing in March 1993 
established that he had poor cognitive functioning and severe 
deficits in areas of attention span and concentration, due in 
part, to his severe depression.  

The Veteran has therefore demonstrated deficiencies in the 
areas of work, family relations, judgment, and mood, as well 
as consistent suicidal thoughts.  In other words, he has 
deficiencies in most of the areas described in the criteria 
for a 70 percent rating throughout the claims period.  
Accordingly, an initial rating of 70 percent is granted, 
effective from October 27, 1989.

The list of symptoms under the rating criteria are meant to 
be examples of symptoms that would warrant the evaluation, 
but are not meant to be exhaustive, and the Board need not 
find all or even some of the symptoms to award a specific 
evaluation.   Mauerhan v. Principi, 16 Vet App 436, 442-3 
(2002).  On the other hand, if the evidence shows that the 
Veteran suffers symptoms or effects that cause occupational 
or social impairment equivalent to what would be caused by 
the symptoms listed in the diagnostic code, the appropriate 
equivalent rating will be assigned.  Mauerhan v. Principi, at 
443.  The Court of Appeals for the Federal Circuit has 
embraced the Mauerhan Court's interpretation of the criteria 
for rating psychiatric disabilities.  Sellers v. Principi, 
372 F.3d 1318, 1326 (Fed. Cir. 2004).

Ultimately in Mauerhan the Court upheld the Board's decision 
noting that the Board had considered all of the veteran's 
psychiatric symptoms, whether listed in the rating criteria 
or not, and had assigned a rating based on the level of 
occupational and social impairment.  Mauerhan v. Principi, at 
444.

Applying this analysis to the criteria for the 100 percent 
rating, if follows that the Veteran would be entitled to that 
rating if dysthymic disorder caused total occupational and 
social impairment, regardless of whether he had some, all, or 
none of the symptoms listed in the rating formula, and 
regardless of whether his symptoms were listed or not.  

Prior to November 20, 1992, the Veteran was gainfully 
employed.  His employment weighs against a finding that there 
was total occupational impairment prior to that date.  
Although the Veteran has not been regularly employed since 
November 20, 1992, the evidence of record establishes that 
his unemployability is primarily due to physical 
disabilities.  The majority of GAF scores have not been 
indicative of an inability to maintain employment.  

The Veteran has also remained married to his wife throughout 
the appeal period and has also maintained relationships with 
his children, albeit that these relationships have been 
impaired.  He has also reported that he has some hobbies and 
is able to perform chores around the house.  In April 2008 
the Veteran also stated that his family was very important to 
him.  He has therefore demonstrated total social impairment 
at any time during the appeal period, even when the 
disability was at its worst.

Therefore, there have been no periods during the course of 
this claim when the disability approximated total 
occupational and social impairment.  An increased initial 
evaluation of 70 percent, but not higher, is warranted for 
the period beginning October 27, 1989.

Extraschedular Considerations

In exceptional cases an extraschedular rating may be 
provided.  38 C.F.R. § 3.321.  The Court has set out a three-
part test, based on the language of 38 C.F.R. § 3.321(b)(1), 
for determining whether a veteran is entitled to an extra-
schedular rating: (1) the established schedular criteria must 
be inadequate to describe the severity and symptoms of the 
claimant's disability; (2) the case must present other 
indicia of an exceptional or unusual disability picture, such 
as marked interference with employment or frequent periods of 
hospitalization; and (3) the award of an extra-schedular 
disability rating must be in the interest of justice.  Thun 
v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 
No. 2008-7135, 2009 WL 2096205 (Cir. 2009).  

The Board finds that the rating criteria contemplate the 
Veteran's disability.  The Veteran's dysthymic disorder is 
manifested by symptoms of depression and severe occupational 
and social impairment.  These manifestations are contemplated 
in the rating criteria.  The rating criteria are therefore 
adequate to evaluate the Veteran's disability and referral 
for consideration of extraschedular rating is not warranted.


TDIU effective date

Legal Criteria

The award of TDIU is an award of increased disability 
compensation for purposes of assigning an effective date.  
Dalton v. Nicholson, 21 Vet. App. 23 (2007); 
Wood v. Derwinski, 1 Vet. App. 367, 369 (1991).  The 
assignment of effective dates for increased evaluations is 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.

The statute provides, in pertinent part, that:

(a) Unless specifically provided 
otherwise in this chapter, the effective 
date of an award based on an original 
claim, a claim reopened after final 
adjudication, or a claim for increase, of 
compensation, dependency and indemnity 
compensation, or pension, shall be fixed 
in accordance with the facts found, but 
shall not be earlier than the date of 
receipt of application therefor.

(b)(2) The effective date of an award of 
increased compensation shall be the 
earliest date as of which it is 
ascertainable that an increase in 
disability had occurred, if application 
is received within one year from such 
date.  
38 U.S.C.A. § 5110(a),(b) (West 2002).

The pertinent provisions of 38 C.F.R. § 3.400 clarify that:

Except as otherwise provided, the 
effective date of an evaluation and award  
of pension, compensation or dependency 
and indemnity compensation based on an  
original claim, a claim reopened after 
final disallowance, or a claim for 
increase will be the date of receipt of 
the claim or the date entitlement arose, 
whichever is the later. 

(o)(2) Disability compensation.  The date 
as of which it is factually ascertainable 
that an increase in disability had 
occurred if claim is received within 1 
year from such date otherwise, date of 
receipt of claim.  
38 C.F.R. § 3.400(o)(2009).

The Court and VA General Counsel have interpreted the laws 
and regulations pertaining to the effective date for an 
increase as follows:  If the increase occurred within one 
year prior to the claim, the increase is effective as of the 
date the increase was "factually ascertainable."  If the 
increase occurred more than one year prior to the claim, the 
increase is effective the date of claim. If the increase 
occurred after the date of claim, the effective date is the 
date of increase.  38 U.S.C.A. § 5110(b)(2); Harper v. Brown, 
10 Vet. App. 125 (1997); 38 C.F.R. § 3.400(o)(1)(2); 
VAOPGCPREC 12-98 (1998).

TDIU may be assigned, where the schedular rating is less than 
total, when the disabled person is unable to secure or follow 
substantially gainful occupation as a result of service- 
connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16.  If 
the schedular rating is less than 100 percent, the issue of 
unemployability must be determined without regard to the 
advancing age of the Veteran.  38 C.F.R. §§ 3.341(a), 4.19.

The regulations further provide that if there is only one 
such disability, it must be rated at 60 percent or more; and 
if there are two or more disabilities, at least one 
disability must be rated at 40 percent or more, and 
sufficient additional disability must bring the combined 
rating to 70 percent or more.  Disabilities resulting from 
common etiology or a single accident or disabilities 
affecting a single body system will be considered as one 
disability for the above purposes of one 60 percent 
disability or one 40 percent disability.  38 C.F.R. § 
4.16(a).

Analysis

The Veteran contends that he became unemployable on November 
20, 1992 due to a motor vehicle accident that aggravated his 
previously service-connected lumbar spine disability.  

The Court has recently held that a request for TDIU, whether 
expressly raised by a veteran or reasonably raised by the 
record, is not a separate claim for benefits, but is rather 
part of the adjudication of a claim for increased 
compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  
Thus, when entitlement to TDIU is raised during the appeal of 
a rating for a disability, it is part of the underlying claim 
for benefits.  Id at 454.

In February 1993 the Veteran filed a claim for an increased 
rating for his service-connected back injury based on 
worsening of symptoms from the November 1992 motor vehicle 
accident.  The claim was denied in a July 1993 rating 
decision and the Veteran initiated an appeal.  In support of 
his claim for an increased rating, the Veteran submitted 
records of private treatment indicating that he was unable to 
continue at his job as a juvenile probation officer.  In 
October 1994, the Veteran's private physician opined that the 
November 1992 motor vehicle accident had aggravated the 
Veteran's back disability and was the cause of his 
unemployability.  
 
The Veteran has therefore submitted evidence of 
unemployability in connection with an appeal for an increased 
rating, and a claim for TDIU was reasonably raised by the 
record.  See Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 
2001).  Under the Court's reasoning in Rice, the inferred 
claim for TDIU is considered part of the Veteran's February 
1993 claim for an increased rating for a low back disability.  

Therefore, even though the Veteran's formal claim for TDIU 
was not received by VA until May 1998, a claim for TDIU was 
actually received in February 1993, the date the claim for an 
increased rating for a low back disability was received.  

With respect to whether the Veteran meets the schedular 
criteria for a grant of TDIU prior to December 16, 1993, as 
discussed above, the Board has determined that the Veteran's 
service-connected dysthymic disorder should be rated as 70 
percent disabling from October 27, 1989.  Therefore, the 
Veteran has a single disability rated as 60 percent or more 
from October 27, 1989, and meets the schedular criteria for a 
grant of TDIU from that date.  38 C.F.R. § 4.16(a) (2009).

The medical evidence establishes that the Veteran was 
employed as a juvenile probation officer in November 1992, 
and was involved in a work-related motor vehicle accident on 
November 20 of that year.  He was treated for a neck strain, 
side pain, and a possible concussion.

Over the next few months, the Veteran reported increasing low 
back pain to his private physician.  He continued to work 
until January 5, 1993, when he took a medical leave of 
absence for over a year until February 21, 1994.  The Veteran 
attempted to work from February 21, 1994 through April 20, 
1994, but quit due to his medical problems.  

In April and August 1994 the Veteran was examined by private 
physicians who determined that his pre-existing service-
connected osteoarthritic changes of the lumbar spine were not 
aggravated by the November 1992 motor vehicle accident and 
had not resulted in permanent impairment.  

In contrast, in October 1994, another private physician found 
that the Veteran's back condition had been aggravated by his 
motor vehicle accident.  He further stated that the Veteran 
had lost his job because he was unable to perform the 
required duties due to constant low back pain.  

Records of private psychiatric treatment during this period 
also show that the Veteran experienced recurrent thoughts of 
suicide based on anxiety resulting from his inability to 
return to work due to injuries that resulted from the 
November 1992 industrial accident.

The Board finds that the evidence is at least in relative 
equipoise on the question of whether the Veteran was 
unemployable from November 20, 1992, due to service-connected 
disabilities.  Although the record contains the opinions of 
the April and August 1994 physicians weighing against a 
finding of unemployability, the October 1994 opinion from the 
Veteran's private doctor and records of private psychiatric 
treatment are in favor of the claim.  

Resolving reasonable doubt in the Veteran's favor, the Board 
finds that the medical evidence of record establishes that 
the combination of physical and mental service-connected 
disabilities rendered him unemployable on November 20, 1992, 
the date of his work-related motor vehicle accident.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

It is therefore "factually ascertainable"  that the Veteran 
became unemployable due to service-connected disabilities on 
November 20, 1992, within one year prior to the receipt of 
his claim for TDIU in February 1993.  An earlier effective 
date of November 20, 1992, for the grant of TDIU is 
accordingly warranted.  38 U.S.C.A. § 5110(b)(2); Harper v. 
Brown, 10 Vet. App. 125 (1997); 38 C.F.R. § 3.400(o)(1)(2); 
VAOPGCPREC 12-98 (1998).

ORDER

Entitlement to an initial rating of 70 percent for dysthymic 
disorder is granted.  

Entitlement to an effective date of November 20, 1992, for 
the grant of TDIU is granted.



REMAND

In August 2009 the Veteran filed a notice of disagreement 
with an April 2009 rating decision granting an earlier 
effective date of October 27, 1989, for the grant of service 
connection for dysthymic disorder.  

As the Veteran has not been provided a statement of the case 
in response to the notice of disagreement, a remand is 
required for the issuance of a statement of the case on this 
issue.  See Manlicon v. West, 12 Vet. App. 238 (1999).

In addition, the claim for an increased initial rating for 
dysthymic disorder for the period prior to October 27, 1989, 
is inextricably intertwined with the appeal for an earlier 
effective date for service connection.  

Accordingly, the case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, DC for the following 
actions:

1.  The RO or the AMC should issue a 
statement of the case to the appellant 
and his representative on the issue of 
entitlement to an effective date earlier 
than October 27, 1989.  This issue should 
not be certified to the Board unless the 
Veteran perfects an appeal by submitting 
an adequate substantive appeal.  

2.  If any benefit sought on appeal is 
not granted, the RO or the AMC should 
issue a supplemental statement of the 
case before the appeal is returned to the 
Board, if otherwise in order.   

By this remand, the Board intimates no opinion as to any 
final outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (2009).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


